UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-13776 GreenMan Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 71-0724248 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 205 South Garfield, Carlisle, Iowa (Address of principal executive offices) (Zip Code) (781) 224-2411 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo q Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo q Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. qLarge Accelerated Filer qAccelerated Filer qNon-accelerated Filer xSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes qNo x As of May 14, 2010, there were 33,113,310 shares of the registrant’s Common Stock outstanding. -1- GreenMan Technologies, Inc. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets at March 31, 2010 and September 30, 2009 (Unaudited) 3 Consolidated Statements of Operations and Comprehensive Loss for the three and six months ended March 31, 2010 and 2009 (Unaudited) 4 Consolidated Statement of Changes in Stockholders’ Equity for the six months ended March 31, 2010 (Unaudited) 5 Consolidated Statements of Cash Flows for the six months ended March 31, 2010 and 2009 (Unaudited) 6 Notes to Condensed Interim Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 21 -2- GreenMan Technologies, Inc. Consolidated Balance Sheets (Unaudited) March 31, September 30, ASSETS Current assets: Cash and cash equivalents $ $ Certificates of deposit Certificates of deposit, restricted Marketable investments Accounts receivable, trade, less allowance for doubtful accounts of $1,960 and $1,935 as ofMarch31,2010 and September30,2009 Inventory Seller’s note, related party, current portion Other current assets Total current assets Property, plant and equipment, net Other assets: Certificates of deposit, restricted Long term contracts, net Seller’s note, related party, non-current Purchased technology Patents, net Other Total other assets $ $ LIABILITIES AND STOCKHOLDERS'EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Notes payable, current Obligations due under lease settlement, current Notes payable, related parties, current Total current liabilities Notes payable, non-current Obligations due under lease settlement, non-current Notes payable, related parties, non-current Total liabilities Stockholders' equity: Preferred stock, $1.00 par value, 1,000,000 shares authorized, none outstanding Common stock, $.01 par value, 60,000,000 shares authorized, 33,113,310 and 33,077,310 shares issued and outstanding at March31,2010 and September30,2009 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity $ $ See accompanying notes to unaudited condensed interim consolidated financial statements. -3- GreenMan Technologies, Inc. Consolidated Statements of Operations and Comprehensive Loss (Unaudited) Three Months Ended March 31, Six Months EndedMarch 31, Net sales $ Cost of sales Gross profit ) ) ) Operating expenses: Selling, general and administrative Research and development Operating loss from continuing operations ) Other income (expense): Interest and financing costs ) Other, net ) ) Other income (expense), net ) ) ) Loss from continuing operations before income taxes ) Provision for income taxes Loss from continuing operations ) Discontinued operations: Gain on sale of discontinued operations, net of taxes, (Loss) income from discontinued operations, net of taxes ) ) Net (loss) income $ ) $ ) $
